NON-FINAL ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-18-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title “Video Camera Assembly” is a good starting point, but recommends adding analogous language to “Damage Resistant” with “Rotatable” into the current title. For example, a suggested new descriptive title may be the following: 

“Damage Resistant Rotatable Video Camera Assembly”

Claim Objections
CLAIM 16 is objected to because of the following informalities:  
Lines 8-9 recites: “said second bearing being of the rolling type”. For sake of clarity/ease to the claim reader, it is recommended to change “the rolling type” to “a rolling bearing”.
Line 13 recites: “first bearing is of the sliding type”. For sake of clarity/ease to the claim reader, it is recommended to change “the sliding type” to “a sliding bearing”.
Line 14 recites: “the shoulder, said shoulder” when line 13 defines the term as “annular shoulder”. For sake of clarity and consistent language use in the claim, it is recommended to change “the shoulder, said shoulder” to “the annular shoulder, said annular shoulder”.

CLAIM 19 is objected to because of the following informalities:
Line 1 recites: “the wall” when parent claim 16 defines the term as “closing wall”. For sake of clarity and consistent language use in the claim, it is recommended to change “the wall” to “the closing wall”.

CLAIMS 33 and 35 are each objected to because of the following spelling informalities:
	In both claims, the “first word” in line 1 recites: “he” which is a misspelling of “The” by omitting the capital letter “T”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 17, 21 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	CLAIM 17 (lines 1-2) recites: “base body further comprises a seat configured to house the movable body in a rotatable manner, the seat”. However, in line 2, “the seat” is indefinite language use because it is UNCLEAR if “the seat” is referring to the closing wall’s seat (Fig.3: seat 8) defined in claim 16, OR the annular seat projecting from the base portion (Fig.3: seat 18a) defined in claim 16, OR the base body’s seat (Fig.3: seat 9) defined in claim 17.  Correction is required.

	CLAIMS 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least depending from rejected claim 17.


CLAIMS 21 and 34 each respectively recites (in line 3): “first bearing includes one between a bushing and a brass bearing”. However, “includes one between” is indefinite language use because it is UNCLEAR if the underlined language should mean “two possibilities” (i.e. first bearing includes one or the other) OR if the underlined language should be taken to mean “sandwiched between” (i.e. first bearing is sandwiched between both).  Correction is required.
	For purposes of applying prior art, the indefinite limitation shall be interpreted as meaning the first bearing includes one of “two possibilities”.

	CLAIM 35 recites (in lines 1-2): “first bearing is made of polymeric or plastic material, preferably self-lubricating.”
	It is first noted that the underlined language is indefinite because it is UNCLEAR how the term “self-lubricating” should be interpreted with respect to the polymeric material and the plastic material. For example, is the first bearing made of polymeric material, plastic material, self-lubricating polymeric material, self-lubricating plastic material? Or is the first bearing made of self-lubricating – which is an incomplete concept.
Furthermore, the underlined limitation is also indefinite because of the term “preferably”, which adds confusion over the intended scope of the claim, since it is unclear if the first bearing material composition requires polymeric/plastic material OR self-lubricating polymeric/plastic material.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 35 recites the broad recitation polymeric or plastic material, and the claim also recites preferably self-lubricating (polymeric or plastic material) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Closest/Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Shannahan (US 2015/0192241) (closest prior art) discloses the following limitation features of Applicant’s claimed invention (per independent claim 16):
A video camera assembly, comprising a MOVABLE BODY to house a camera and that is rotatably coupled to a BASE BODY (Shannahan: Figure 2 and para [0002, 0004-0005 & 0099]: teaches a device 101 for rotatably positioning one or more payload devices 134/136 about one or more rotational axes, wherein the payloads 134/136 can be cameras (para [0004]) and a tilt shaft 105 can rotate within the device 101 to rotate the payloads (para [0082]), and per para [0099]: teaches a shaft end cap can be bolted onto an end of tilt shaft 105 to seal and protect the shaft end if only one payload is desired),
(Shannahan: Figure 2 with Figures 17-23 in view of para [0082]: teaches device 101 includes a housing 111 to surround and protect internal electronics and mechanical systems that control the rotation of the device 101 and the tilt shaft 105),
wherein the cavity houses a SHAFT on a FIRST END of which the movable body is mounted, said first end of the SHAFT passing through the through hole of the closing wall and being coupled to said through hole by means of a FIRST BEARING inserted in the SEAT (Shannahan: Figures 17-23 in view of para [0082]: teaches tilt shaft 105 and payload 136, wherein tilt shaft 105 penetrates a through hole in the housing wall 123 and coupled to through hole by first bearing 144 inserted in seat per para [0101]), 
and the END of the shaft OPPOSITE to the first end is supported by a SECOND BEARING, said second bearing being of the ROLLING TYPE and being connected to the base body (Shannahan: Figures 17-23 in view of para [0101-0102]: second bearing 131 may be a roller bearing).
It is further noted that Shannahan’s invention offers solutions to improve the resistance of a camera rotatable mechanism to prevent breakdown from mechanical shock and vibrations in hazardous environments (para [0005]), and further teaches using a shaft coupler as an intermediary part to mate two shaft pieces, wherein the shaft coupler flexure deforms to neutralize misalignments while also absorbing light shocks and damping vibration (Shannahan: Figure 23 in view of para [0159-0165]).

Aoki (US 2005/0206779) discloses a casing for an imaging apparatus which houses an imaging device including pan & tilt mechanisms for causing rotation of the imaging apparatus with respect to a mounting surface (Figures 3-4, 6 & 13-15 and para [0005, 0030-0033 & 0038-0040]), and is configured with a rotation support 31, shaft 11, and ball bearings 76 to allow stable rotation (Figures 13-15 and para [0068]).

	Jian Guoping (CN 106534637) discloses a camera assembly (see Abstract, Figures 1 & 2 and pages 3-5 of attached English Translation) comprising a housing for a camera head rotatably coupled to a base housing, wherein the rotation mechanism includes a rotary shaft rack (3a), a damping piece (3b) and rotary shaft cover (3c). However, this invention does not use bearings.



Allowable Subject Matter
Claims 16-35 contain subject matter not taught by the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Upon resolution of the pending claim objections and claim rejections discussed above, independent claim 16 (and its dependent claims 17-35) will be allowable.  



Applicant’s claimed invention is related to a shock absorbing rotatable video camera comprising a rotatable mechanism configured with a shaft and bearings. These related features are known in the prior art to the extent detailed above over “Closest/Related Prior Art” (pages 6-8) as also cited on the PTO-892.
However, the prior art, taken alone or in reasonable combination, does not teach a rotatable mechanism configured with two different types of bearings and elastic closing wall per the structural arrangement limitations per lines 11-17 of Applicant’s independent claim 16 which recites:

 “the SECOND BEARING is inserted in an ANNULAR SEAT made of elastically deformable material which projects from the base portion of the cavity towards the closing wall, the FIRST BEARING is of the SLIDING TYPE and comprises an ANNULAR SHOULDER and a BODY which projects axially from the shoulder, said shoulder being adapted to abut against the closing wall when the first bearing is inserted in the SEAT, and the CLOSING WALL is made of an elastically deformable material which can be removably fixed to a peripheral surface of the base portion.”

Support for these allowable claim features can be appreciated over Applicant’s specification disclosed in Figures 1-4.


Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698